DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed July 23, 2020, is a continuation of U.S. Patent Application No. US 16/290,096, filed March 1, 2019, which issued as U.S. Patent No. US 10,758,670 B2 on September 1, 2020.  Claims 1-19 are pending.

Terminal Disclaimer
3.	The terminal disclaimer filed on June 18, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 10,758,670 B2 and U.S. Patent No. US 10,293,101 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 1, 18, and 20 and claims 2-17 and 20, which depend from claims 1 19, respectively, are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 18, and 20 recite a very detailed, very specific method, set of operations, and system that comprise multiple components and numerous detailed, intricate interconnections and interrelationships between and among those multiple components to produce a combination, not found in the prior art, for a method of operating a medicine delivery system, 
a computer system that includes a mobile computing device of a portable medicine delivery assembly; wherein the computer system:
receives first information, based on a maintenance model, defining a deadline for maintenance of the portable medicine delivery assembly;
receives second information, based on the maintenance model, defining a location for the maintenance;
determines that a current time is within a time period of the deadline;
determines that a current location of the portable medicine delivery assembly is at the location; and
provides, in response to the first and second determinations, a notification indicative of the maintenance task.
Cobelli et al. US 9.119.528 B2 discloses a remote-controlled medicine delivery device, but Cobelli does not disclose, at least, remote control of a maintenance task, a deadline time for conducting a maintenance task, an optimal location for conducting the maintenance task, determination that a device is within the deadline time and within the optimal location for conducting the maintenance task, or providing of notification indicative of the maintenance task.
Birtwhistle et al. US 8,893,109 B2 discloses a remote-controlled, portable medicine delivery device on which a maintenance task is remotely controlled, but Birtwhistle does not disclose, at least, a deadline time for conducting a maintenance task, a location for conducting the maintenance task, determination that a device is within the deadline time and at the location 
Lebel et al. US 9,533,096 B2 discloses a remote-controlled, mobile medicine delivery device on which a maintenance task is remotely controlled, but Lebel does not disclose, at least, a deadline time for conducting a maintenance task, a location for conducting the maintenance task, determination that a device is within the deadline time and at the location for conducting the maintenance task, or providing of notification indicative of the maintenance task.
Rankers et al. US 2008/0300572 Al discloses a medicine delivery system that communicates wirelessly with a mobile device, but Rankers does not disclose, at least, remote control of the medicine delivery device, a deadline time for conducting a maintenance task, a location for conducting the maintenance task, determination that a device is within the deadline time and at the location for conducting the maintenance task, or providing of notification indicative of the maintenance task.
Hansen et al. US 2004/0122530 Al discloses a remote-controlled, mobile medicine delivery system on which a maintenance task is remotely controlled, but Hansen does not disclose, at least, a deadline time for conducting a maintenance task, a location for conducting the maintenance task, determination that a device is within the deadline time and at the location for conducting the maintenance task, or providing of notification indicative of the maintenance task.
Franetzki et al. US 4,559,037 discloses a remote-controlled, portable medicine delivery system on which a maintenance task is remotely controlled, but Franetzki does not disclose, at least, a deadline time for conducting a maintenance task, a location for conducting the maintenance task, determination that a device is within the deadline time and at the location for conducting the maintenance task, or providing of notification indicative of the maintenance task.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689